     Case 4:19-cr-06007-SMJ    ECF No. 177    filed 09/21/20   PageID.1883 Page 1 of 19
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



1                                                                   Sep 21, 2020
                                                                         SEAN F. MCAVOY, CLERK

2

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 4:19-cr-06007-SMJ-01
5                                                  4:19-cr-06007-SMJ-03
                              Plaintiff,
6
                 v.                            RESTITUTION AND
7                                              FORFEITURE ORDER
     ROBERY SAMUEL TILLMAN (01),
8    and BRANDON C. CAMPBELL (03),

9                             Defendants.

10

11         Robert Samuel Tillman (01) and Brandon C. Campbell (03) pleaded guilty to

12   sex-trafficking offenses defined under 18 U.S.C. §§ 1591, 1594(c). Section 1593(a)

13   thus requires the Court to impose restitution. Following the Defendants’ change of

14   plea, the Government requested restitution as well as a forfeiture money judgment.

15   The Government also asks the Court to impose joint and several liability on both

16   awards.

17         Tillman and Campbell dispute the proper amount of restitution owed to the

18   victims, W.A., E.C., and V.V. They also challenge the Government’s request for

19   forfeiture in the form of a personal money judgment. Finally, all parties debate

20   whether the Court should impose joint and several liability on W.A. and E.C.’s




     RESTITUTION AND FORFEITURE ORDER – 1
     Case 4:19-cr-06007-SMJ      ECF No. 177     filed 09/21/20   PageID.1884 Page 2 of 19




1    restitution award and whether the Court should impose joint and several liability on

2    any forfeiture award the Court might deem appropriate. The parties fully briefed

3    and argued the matter, and the Court finds it ripe for disposition.

4                                      BACKGROUND

5          Tillman and Campbell trafficked minor victims in a prostitution scheme that

6    involved posting ads on websites like Backpage.com, Cityxguide.com, and

7    Adultsearch.com, booking hotel rooms for “dates,” facilitating and monitoring the

8    dates, and collecting the money the victims earned through prostitution. See, e.g.,

9    ECF Nos. 172-1, 172-3 & 172-4. Following a grand jury indictment, Tillman

10   pleaded guilty to one count of sex trafficking by force, fraud, or coercion in violation

11   of 18 U.S.C. § 1594(c). See ECF Nos. 96, 94 & 137. Campbell pleaded guilty to one

12   count of sex trafficking by force, fraud, or coercion in violation of 18 U.S.C. §

13   1591(a)(1), (b)(1). ECF Nos. 86, 87 & 88. The Court entered its judgment and

14   sentence but deferred determination of restitution and forfeiture so it could conduct

15   a hearing on the matter. ECF Nos. 140, 163.

16         Tillman and Campbell trafficked at least two victims together: W.A. and E.C.

17   Tillman alone trafficked V.V., and the Government does not dispute that Tillman

18   alone is responsible for the restitution owed to V.V. ECF No. 156 at 4.

19         The Government seeks restitution based on the average gross proceeds

20   derived from trafficking the victims, which amounts to $81,600 for victim W.A.,




     RESTITUTION AND FORFEITURE ORDER – 2
     Case 4:19-cr-06007-SMJ      ECF No. 177    filed 09/21/20   PageID.1885 Page 3 of 19




1    $81,600 for victim E.C., and $19,740 for victim V.V. ECF No. 156 at 9–11. While

2    these figures represent an average for each victim, the Government also provides a

3    low-and-high-end range based on the evidence in the record. See id. The

4    Government asks the Court to impose joint and several liability on the restitution

5    awarded to victim’s W.A. and E.C. Id. The total restitution requested for Tillman

6    thus equals $182,940. Id. The total restitution requested for which Campbell might

7    be jointly and severally liable thus equals $163,200. Id.

8          The Government also seeks forfeiture in the form of a personal money

9    judgment against both defendants. Id. Its forfeiture demand equals the total amount

10   of restitution requested for each respective defendant; the Government also asks the

11   Court to impose joint and several liability on the forfeiture award related to property

12   derived from trafficking victims W.A. and E.C. Id.

13         Tillman and Campbell challenge the Government’s restitution and forfeiture

14   requests on several grounds, but mainly argue that the Government miscalculated

15   the number of days they trafficked W.A. and E.C. and the amount of money they

16   derived from their sex-trafficking scheme. They also disagree on whether the Court

17   should impose joint and several liability. See generally ECF Nos. 168, 171.

18   Campbell claims Honeycutt v. United States, 137 S. Ct. 1626 (2017) bars this court

19   from imposing joint and several liability, though Tillman appears to take no position

20   on the issue. ECF No. 168 at 4–6; see generally ECF No. 171. The Court will




     RESTITUTION AND FORFEITURE ORDER – 3
     Case 4:19-cr-06007-SMJ       ECF No. 177     filed 09/21/20   PageID.1886 Page 4 of 19




1    discuss the specific facts supporting the Government’s restitution and forfeiture

2    requests as part of its analysis and will not duplicate all the relevant facts here.

3                                        DISCUSSION

4    A.    Amount of Restitution Award

5          Courts must order restitution for sex trafficking crimes defined under chapter

6    77, the Trafficking and Violence Protection Act (TVPA). 18 U.S.C. § 1593(a);

7    United States v. Williams, 783 F. App’x 269, 277 (4th Cir. 2019). The TVPA

8    provides a defendant must pay their victims “the full amount of the victim’s losses,”

9    which includes “the greater of the gross income or value to the defendant of the

10   victim’s services or labor or the value of the victim’s labor as guaranteed under the

11   minimum wage and overtime guarantees of the Fair Labor Standards Act [FLSA].”1

12   Id. §§ 1593(b)(1), (3).

13         18 U.S.C. § 3664 governs procedure for issuance and enforcement of a

14   restitution order. That statute “requires both that a district court set forth its reasons

15   in resolving a dispute over restitution and that a restitution award, if one issues, be

16   adequately supported by evidence in the record.” United States v. Tsosie, 639 F.3d

17   1213, 1222 (9th Cir. 2011). But given “the remedial purposes underlying the

18
     1
       Under the FLSA, a workweek is no longer than 40 hours, and if an employee
19   works more than 40 hours, the employee is entitled to at least one and a half times
     the regular rate of compensation. 29 U.S.C. § 207(a)(1). Minimum wage is
20   calculated at $7.25 per hour under 29 U.S.C. § 206(a)(1)(C). For individuals
     younger than 20 years old, the rate is $4.25 per hour under § 206(g)(1).


     RESTITUTION AND FORFEITURE ORDER – 4
     Case 4:19-cr-06007-SMJ      ECF No. 177   filed 09/21/20   PageID.1887 Page 5 of 19




1    MVRA,” the Ninth Circuit affords “‘district courts a degree of flexibility in

2    accounting for a victim’s complete losses.’” United States v. Waknine, 543 F.3d

3    546, 557 (9th Cir. 2008) (quoting United States v. Gordon, 393 F.3d 1044, 1053

4    (9th Cir. 2004), abrogated on other grounds by Lagos v. United States, 138 S. Ct.

5    1684 (2018)). The Government need not prove the amount of restitution “with

6    exactitude.” In re Sealed Case, 702 F.3d 59, 66 (D.C. Cir. 2012). Instead, it must

7    support its restitution order with “some reasonable certainty.” United States v.

8    Monzel, 641 F.3d 528, 540 (D.C. Cir. 2011) (quoting United States v. Doe, 488 F.3d

9    1154, 1160 (9th Cir. 2007)). Courts calculating restitution awards are thus entitled

10   to rely on any evidence “bearing ‘sufficient indicia of reliability to support its

11   probable accuracy.’” United States v. Baston, 818 F.3d 651, 665 (11th Cir. 2016)

12   (quoting United States v. Singletary, 649 F.3d 1212, 1217 n.21 (11th Cir. 2011)).

13   For these reasons,

14         § 3664(e)’s reference to a ‘preponderance of the evidence’ requires that,
           when there is a dispute as to restitution, a restitution order must be
15         supported by evidence in the record showing that it is more likely than
           not that the defendant’s offense proximately caused the losses for which
16         restitution was awarded and that it did so in the amounts awarded.

17   Tsosie, 639 F.3d at 1222.

18         The Government calculated each victims’ restitution award by multiplying

19   (the average number of “dates” per day) by (the average fee per “date”) by (the

20   number of days each defendant trafficked each victim). ECF No 156 at 9–11. The




     RESTITUTION AND FORFEITURE ORDER – 5
     Case 4:19-cr-06007-SMJ     ECF No. 177    filed 09/21/20   PageID.1888 Page 6 of 19




1    Court will thus analyze whether the Government has proven by a preponderance of

2    the evidence (1) the average number of “dates” per day for each victim, (2) the

3    average fee each victim charged per “date,” and (3) the number of days each

4    defendant trafficked each victim.

5          To begin with, the Government offers evidence that the victims went on

6    between six and ten “dates” per day—seven days per week. ECF No. 156 at 10;

7    ECF No. 172-4 at 3. Tillman argues the Court should disregard the victims’

8    statements as “stale” and use only the “dates” established by contemporaneous

9    communications on Facebook. ECF No. 171 at 5. Tillman extrapolates an estimated

10   number of “dates” based on these communications. See id. But the defendants and

11   victims likely did not record all their “dates” on Facebook. The Court finds that the

12   victims’ statements provide a reliable estimate of how many “dates” they averaged

13   per day.

14         Even so, Campbell similarly claims the Government has not met its burden

15   to proof and points the Court to Tsosie, 639 F.3d at 1222 (holding that the

16   government failed adequately supply its reasons in resolving a dispute over a

17   restitution award with adequate evidence in the record) and Waknine, 543 F.3d at

18   557 (holding that the government in a RICO conspiracy case offered insufficient

19   evidence to prove more likely than not that the victims lost the amounts listed in

20   their loss summaries). He insists that the Government must offer more specific and




     RESTITUTION AND FORFEITURE ORDER – 6
     Case 4:19-cr-06007-SMJ     ECF No. 177    filed 09/21/20   PageID.1889 Page 7 of 19




1    reliable evidence. But again, the Court finds the victims’ statements specific and

2    reliable. See Waknine, 543 F.3d at 557 (holding that the district court may use only

3    evidence that possesses sufficient indicia of reliability to support its probable

4    accuracy).

5          Both Tillman and Campbell ask the Court to reduce that average number of

6    “dates” because the victims did not always engage in a “commercial sex act” under

7    § 1591. Rather, Tillman and Campbell contend that the victims turned “tricks” and

8    set “traps” by essentially robbing “Johns” of their money without performing any

9    commercial sex act. ECF No. 171 at 8; ECF No. 168 at 9; ECF No. 169 at 2. The

10   Court finds these arguments unpersuasive. The victims themselves stated that they

11   performed between six and ten commercial sex acts per day, which the Court finds

12   credible.

13         The Government has therefore proven an approximate frequency of

14   “dates”—between six and ten per day. See ECF No. 156 at 10. For the purposes

15   calculating the restitution award, the Court will use the average as established by

16   the Government, eight “dates” per day.

17         Turning to the fees charged for each “date,” the Government offered evidence

18   that W.A. and E.C. usually charged $140 per half hour and $200 per hour for their

19   respective “dates.” ECF No. 156 at 10. Tillman again contends the Court should use

20   only the fee averaged through the Facebook record, which he calculates to equal




     RESTITUTION AND FORFEITURE ORDER – 7
     Case 4:19-cr-06007-SMJ     ECF No. 177     filed 09/21/20   PageID.1890 Page 8 of 19




1    about $155 per “date.” ECF No. 171 at 7. But the Government need not prove the

2    amount of restitution “with exactitude.” In re Sealed Case, 702 F.3d at 66. The

3    Court finds the victims statements credible, so the Government has established the

4    general fees that the victims charged. See Tsosie, 639 F.3d at 1222. The Court will

5    thus use the average of the half hour and hourly rates established by the

6    Government, $170 per “date.”

7          Finally, the Government claims both defendants trafficked W.A. and E.C.

8    each for 60 days between March 31, 2018 and May 29, 2018. ECF No. 156 at 10.

9    Yet it failed to provide citations to the record to support the alleged date range for

10   each victim. At the hearing, the Court asked the Government how it came up with

11   this date range. The Government conveyed it calculated the range based on evidence

12   in the police reports and in the presentence investigation report, but it could not

13   provide the Court with specific citations to the record.

14         The Court thus combed the record to determine whether a preponderance of

15   the evidence supports the Government’s alleged date range for each victim. As for

16   victim W.A., she

17         said she met TILLMAN while staying at the Rodeway Inn located in
           Pasco, Washington. She went on to explain that she had been evicted
18         from her apartment in the end of March 2018. . . . Around March 31,
           approximately two days after meeting him, W said TILLMAN
19         approached her and brandished a firearm. W said TILLMAN threatened
           to hurt her friends if she didn’t work for him.
20
     ECF No. 172-3 at 2; see also ECF No. 73-1 at 23 (“W told me that she had been


     RESTITUTION AND FORFEITURE ORDER – 8
     Case 4:19-cr-06007-SMJ     ECF No. 177    filed 09/21/20   PageID.1891 Page 9 of 19




1    kidnapped and sex trafficked in March of 2018 by a man named Robert Tillman. W

2    stated that she got away from Tillman in May.”). The Court thus finds that the

3    Government supported the alleged start date for W.A., that is, March 31, 2018.

4          The Court also finds support for the alleged end date for W.A, May 29, 2018.

5    Facebook communications reveal that W.A. was working for Tillman as of May 25,

6    2018. ECF No. 125-3 at 2. Tillman and Campbell stopped trafficking E.C. after the

7    Lakewood Police Department arrested her on May 29, 2018. ECF No. 172-5. The

8    arrest team noted that two males were watching E.C.’s hotel room but then took off

9    running once they saw the police arrest her. ECF No. 172-5 at 5. This report

10   coincides with W.A.’s story that Tillman packed up and left the hotel without saying

11   anything while she was out to eat. ECF No. 172-3 at 4.

12         As for victim E.C., “E believed that it was April when she met TILLMAN,

13   and shortly after their meeting her began talking to her about going on ‘dates’ for

14   money.” ECF No. 172-4 at 2. But W.A. reported that when she met Tillman, she

15   was with her then boyfriend, “E.C., and E’s boyfriend Brandon Campbell.” ECF

16   Nos. 172-3. E.C. told the police she agreed to go on “dates” at Campbell’s urging

17   because they both needed money. Id. “E said that her boyfriend, Brandon, would

18   make the advertisements at the direction of TILLMAN.” Id. at 2. Although the

19   victims’ statements appear loosely in conflict, the Court finds March 31, 2018 a

20   credible estimated start date for both victims W.A. and E.C. Tillman and Campbell




     RESTITUTION AND FORFEITURE ORDER – 9
     Case 4:19-cr-06007-SMJ    ECF No. 177    filed 09/21/20   PageID.1892 Page 10 of 19




1    stopped trafficking E.C. after the Lakewood Police Department arrested her on May

2    29, 2018 for prostitution, which tracks W.A.’s report that Tillman vanished while

3    she was out to eat. ECF Nos. 172-5, 172-3.

4          The Court thus finds the Government has proven the amount of restitution

5    owed to victims W.A. and E.C. by a preponderance of the evidence. The

6    Government provides a high-and-low-end range of $50,400 to $120,000 for each

7    victim. ECF No. 156 at 10–11. Even so, it essentially requests the average of this

8    range. See id. For victims W.A. and E.C., the Government multiplied (8 “dates” per

9    day) by ($170 per “date”) by (60 days trafficked), which equals $81,600 owed to

10   victim W.A. and $81,600 owed to victim E.C. Id. The Court thus imposes a

11   restitution award in those amounts for each of these victims.

12         V.V. claims to have earned about $1000 per day, which tracks the figures

13   calculated above. ECF No. 172-1 at 3. Tillman trafficked her for 15 days between

14   April 2, 2018 and April 16, 2018. Both parties agree on the date range. ECF No. 156

15   at 9; ECF No. 171 at 1–2, 5. But the Government miscalculated the number of days.

16   ECF No. 156 at 9. This date range equates to 15 days not 14, which Tillman

17   concedes. ECF No. 171 at 1–2, 5. Multiplying (8 “dates” per day) by ($170 per

18   “date”)2 by (15 days trafficked) equals $20,400. The Government proposes a

19

20   2
      The Court notes that the Government used a slightly different fee calculation for
     victim V.V., ECF No. 156 at 9, but the Court finds the $170 average used for the


     RESTITUTION AND FORFEITURE ORDER – 10
     Case 4:19-cr-06007-SMJ     ECF No. 177    filed 09/21/20   PageID.1893 Page 11 of 19




1    restitution range of $13,440 and $28,000 based on the V.V.’s statements. The Court

2    finds the Government has proven the restitution owed to victim V.V. by a

3    preponderance of the evidence. It thus imposes a $20,400 a restitution award for

4    victim V.V.

5          Tillman finally argues the restitution requested by the Government “boggles

6    the imagination” because it basically means he had the earning potential of a

7    millionaire. ECF No. 171 at 9. The Court finds this argument unpersuasive.

8    Throughout the record, the victims emphasize that Tillman paid for necessary living

9    expenses, supported their drug habits, and bought hotel rooms to facilitate their

10   “dates,” among other things. W.A. stressed that her travails “paid for [Tillman’s]

11   ‘luxury living.’” ECF No. 172-3 at 3. “She believed TILLMAN received thousands

12   of dollars from these men which he would spend on clothes, jewelry, phones and

13   other items.” Id. The Court also finds the restitution awarded here consistent with

14   restitution awarded in similar sex-trafficking cases. E.g., United States v. Williams,

15   319 F. Supp. 3d 812, 815 (E.D. Va. 2018), aff’d, 783 F. App’x 269 (4th Cir. 2019)

16   ($119,300 total in restitution awarded to three minor victims); United States v.

17   Whitley, 354 F. Supp. 3d 930, 938 (N.D. Ill. 2019) ($246,286.59 total in

18   restitution awarded to four minor victims); United States v. Lewis, 791 F. Supp. 2d

19

20   other victims consistent with V.V.’s reporting as well. It will thus use the same
     average fee for victim V.V. as it applied to victims W.A. and E.C.


     RESTITUTION AND FORFEITURE ORDER – 11
     Case 4:19-cr-06007-SMJ      ECF No. 177    filed 09/21/20   PageID.1894 Page 12 of 19




1    81 (D.D.C. 2011) (substantial restitution awarded to multiple victims). With that,

2    the Court turns to the question of joint and several liability.

3    B.    Joint and Several Liability Applies to the Restitution Awarded to
           Victims W.A. and E.C.
4
           Campbell claims he did not contribute to W.A.’s losses, so the Court should
5
     not find him jointly and severally liable under 18 U.S.C. § 3664 (h). ECF No. 168
6
     at 2. The Court finds this argument unpersuasive.
7
           Restitution orders under the TVPA “shall be issued and enforced in
8
     accordance with section 3664 in the same manner as an order under 3663A.” 18
9
     U.S.C. § 1593(b)(2). “[T]he express language of the MVRA [Mandatory Victim
10
     Restitution Act] allows joint and severable liability.” United States v. Rodriguez,
11
     915 F.3d 532, 536 (8th Cir. 2019).
12
           If the court finds that more than 1 defendant has contributed to the loss
13         of a victim, the court may make each defendant liable for payment of
           the full amount of restitution or may apportion liability among the
14         defendants to reflect the level of contribution to the victim’s loss and
           economic circumstances of each defendant.
15
     18 U.S.C. § 3664(h) (emphasis added). “While some aspects of mandatory
16
     restitution statutes are punitive, the primary purpose of such statutes is ‘remedial or
17
     compensatory.’” Id. (quoting Paroline v. United States, 572 U.S. 434, 456, 134 S.
18
     Ct. 1710, 188 L.Ed.2d 714 (2014)). Courts thus have discretion on whether to
19
     impose joint and several liability. See, e.g., United States v. Brazier, 933 F.3d 796,
20
     805 (7th Cir. 2019) (the district court did not abuse its discretion in imposing joint


     RESTITUTION AND FORFEITURE ORDER – 12
     Case 4:19-cr-06007-SMJ      ECF No. 177    filed 09/21/20   PageID.1895 Page 13 of 19




1    and several liability in a kidnapping case, “particularly since the focus of restitution,

2    as distinct from prison terms, is more on compensation for the victim than on precise

3    calibration of relative culpability among multiple defendants.”); United States v.

4    Bogart, 576 F.3d 565, 576 (6th Cir. 2009) (“[W]hile the district court has the option

5    under § 3664(h) to apportion the restitution payment among defendants, . . . the

6    district court did not abuse its discretion in holding [the defendants] jointly and

7    severally liable for restitution to the victims of the conspiracy.”).

8          Tillman and Campbell both pleaded guilty to sex-trafficking offenses defined

9    under the TVPA. And the evidence shows that they both contributed to W.A. and

10   E.C.’s losses by enticing, coercing, and exploiting these victims in a prostitution

11   enterprise. Because both defendants contributed to W.A. and E.C.’s losses, the

12   statute permits the Court to impose joint and several liability for the full restitution

13   amount. See 18 U.S.C. § 3664(h). That said, the Government concedes Tillman is

14   solely responsible for restitution to V.V. ECF No. 156 at 4.

15         The Court thus imposes joint and several liability on the restitution awarded

16   to victims W.A. and E.C. Tillman shall remain solely liable for the restitution

17   awarded to victim V.V.

18   C.    Amount of Forfeiture Money Judgment

19         The Government requests a forfeiture money judgment against Tillman in an

20   amount equal to the total restitution award. See ECF No. 156 at 16–17. It also




     RESTITUTION AND FORFEITURE ORDER – 13
     Case 4:19-cr-06007-SMJ     ECF No. 177    filed 09/21/20   PageID.1896 Page 14 of 19




1    appears to request a forfeiture money judgment against Campbell, but only for the

2    amount he obtained in trafficking W.A. and E.C. See id. Tillman’s memorandum

3    does not even mention the Government’s forfeiture claims. See generally ECF No.

4    171. Still, Campbell disputes the forfeiture amounts and the Government’s request

5    for joint and several liability. ECF No. 168 at 4–6.

6          In sex-trafficking cases, the Court must order forfeiture on top of any other

7    sentence imposed. See generally 18 U.S.C. § 1594(d), (e). “Criminal forfeiture

8    statutes empower the Government to confiscate property derived from or used to

9    facilitate criminal activity.” Honeycutt, 137 S. Ct. at 1631. “Such statutes serve

10   important governmental interests such as ‘separating a criminal from his ill-gotten

11   gains,’ ‘returning property, in full, to those wrongfully deprived or defrauded of it,’

12   and ‘lessen[ing] the economic power” of criminal enterprises.’” Id. (alterations in

13   original) (quoting Caplin & Drysdale, Chartered v. United States, 491 U.S. 617,

14   629–630 (1989)).

15         Since forfeiture proceedings are part of sentencing, the rules of evidence do

16   not apply. United States v. Sustaita, 1 F.3d 950, 952 (9th Cir. 1993) (quoting United

17   States v. Notrangelo, 909 F.2d 363, 365–66 (9th Cir. 1990) (“The procedural

18   safeguards and evidentiary limitations afforded defendants in criminal trials are not

19   required at sentencing.”)). Courts may thus admit a broad range of evidence when

20   determining forfeitability. United States v. Alonso, 48 F.3d 1536, 1545–46 (9th Cir.




     RESTITUTION AND FORFEITURE ORDER – 14
     Case 4:19-cr-06007-SMJ    ECF No. 177    filed 09/21/20   PageID.1897 Page 15 of 19




1    1995).

2          The federal rules contemplate that the government may seek a money

3    judgment in a criminal proceeding: “If the government seeks a personal money

4    judgment, the court must determine the amount of money that the defendant will be

5    ordered to pay.” Fed. R. Crim. P. 32.2(b)(1)(A). In United States v. Casey, 444 F.3d

6    1071, 1077 (9th Cir. 2006), the Ninth Circuit held that “the government is entitled

7    to a money judgment in criminal forfeiture cases, even when a defendant has no

8    assets.”3 See also United States v. Nejad, 933 F.3d 1162, 1165–66 (9th Cir. 2019)

9    (concluding Honeycutt does not preclude imposing personal money judgments).

10   Like restitution awards, the Court need not calculate the forfeiture amount “‘with

11   precision[,] but rather need only make a reasonable estimate of the loss, given the

12   available information.’” United States v. Treacy, 639 F.3d 32, 48 (2d Cir. 2011)

13   (quoting United States v. Uddin, 551 F.3d 176, 180 (2d Cir. 2009)). It may also

14   “make reasonable extrapolations from the evidence established by a preponderance

15   of the evidence.” Id.

16         Relevant here, the sex-trafficking forfeiture statute provides, in part: “Any

17   property, real or personal, which constitutes or is derived from proceeds traceable

18
     3
       “Requiring imposition of a money judgment on a defendant who currently
19   possesses no assets furthers the remedial purposes of the forfeiture statute by
     ensuring that all eligible criminal defendants receive the mandatory forfeiture
20   sanction Congress intended and disgorge their ill-gotten gains, even those already
     spent.” Id. at 1074.


     RESTITUTION AND FORFEITURE ORDER – 15
     Case 4:19-cr-06007-SMJ      ECF No. 177     filed 09/21/20   PageID.1898 Page 16 of 19




1    to any violation of this chapter . . . shall be subject to forfeiture to the United States

2    and no property right shall exist in them.” 18 U.S.C. § 1594(e)(1)(B).

3           As above, the Government has proven by a preponderance of the evidence

4    that Tillman and Campbell derived $163,200 from proceeds traceable to trafficking

5    W.A. and E.C. Tillman also derived $20,400 from proceeds traceable to trafficking

6    V.V.

7           The Court therefore concludes personal money judgments against Tillman

8    and Campbell are appropriate.

9    D.     Joint and Several Liability Applies to the Forfeiture Money Judgment
            For Any Property Derived From Proceeds Traceable to Sex-Trafficking
10          W.A. and E.C.

11          The Government finally asks the Court to impose joint and several liability

12   on the property Tillman and Campbell derived trafficking W.A. and E.C. Tillman

13   makes no argument in response to the Government’s request for joint and several

14   liability. See generally ECF No. 171. Campbell claims Honeycutt bars this court

15   from imposing joint and several liability. ECF No. 168 at 4-6.

16          In Honeycutt, 137 S. Ct. 1626, the Supreme Court held 21 U.S.C. § 853(a)(1)

17   limits forfeiture—for crimes committed under that statutory regime—to proceeds

18   the defendant actually obtained as the result of the crime and thus does not permit

19   joint and several liability for property that one co-conspirator obtained from the

20   crime but that the defendant himself did not obtain. Since Honeycutt, at least a




     RESTITUTION AND FORFEITURE ORDER – 16
     Case 4:19-cr-06007-SMJ     ECF No. 177    filed 09/21/20   PageID.1899 Page 17 of 19




1    couple Circuits have extended its reasoning to similarly worded forfeiture statutes.

2    E.g., United States v. Chittenden, 896 F.3d 633, 640 (4th Cir. 2018) (holding that

3    18 U.S.C. § 982(a)(2) precludes joint and several forfeiture liability under

4    Honeycutt); United States v. Brown, 694 Fed. Appx. 57, 57–58 (3d Cir. 2017)

5    (same). But the Sixth Circuit held Honeycutt’s reasoning does not apply to 18

6    U.S.C. § 981(a)(1)(C) because that forfeiture provision lacks the phrase “the person

7    obtained.” United States v. Sexton, 894 F.3d 787, 799 (6th Cir.), reh’g denied (July

8    16, 2018), cert. denied, 139 S. Ct. 415, 202 L. Ed. 2d 320 (2018).

9          One provision of the sex-trafficking forfeiture statute uses nearly identical

10   language to the forfeiture statute at issue in Honeycutt. Compare 18 U.S.C.

11   § 1594(d)(2) (sex-trafficking forfeiture statute at issue here) with 21 U.S.C. §

12   853(a)(1) (forfeiture statute at issue in Honeycutt). So does one provision of the

13   civil forfeiture statute at issue in Sexton. See 18 U.S.C. § 981(a)(1)(B).

14         Even so, as discussed above, another provision of the sex-trafficking

15   forfeiture statute provides: “Any property, real or personal, which constitutes or is

16   derived from proceeds traceable to any violation of this chapter . . . shall be subject

17   to forfeiture to the United States and no property right shall exist in them.” 18

18   U.S.C. § 1594(e)(1)(B). This language echoes the terms used in the civil forfeiture

19   statute at issue in Sexton. See 894 F.3d at 799 (addressing 18 U.S.C. § 981(a)(1)(C)).

20         This case is like Sexton. Neither the provision at issue here nor the provision




     RESTITUTION AND FORFEITURE ORDER – 17
     Case 4:19-cr-06007-SMJ     ECF No. 177     filed 09/21/20   PageID.1900 Page 18 of 19




1    at issue in Sexton “contain the phrase ‘the person obtained,’ which was the linchpin

2    of the Supreme Court’s decision in Honeycutt.” See Sexton, 894 F.3d at 799. “While

3    property must be connected, or ‘traceable,’ to the crime, it does not need to be

4    property that the particular defendant received. As long as the property is connected

5    to the crime, a defendant can be liable for property that his codefendant acquired.”

6    Id. The sex-trafficking forfeiture statute here is therefore distinguishable from the

7    forfeiture statute at issue in Honeycutt. See id.

8          Tillman and Campbell both pleaded guilty to sex-trafficking offenses defined

9    under the TVPA. The evidence shows that they both derived property (i.e., money)4

10   from proceeds traceable to those offenses. See 18 U.S.C. § 1594(e)(1)(B).

11         The Court concludes that Honeycutt’s reasoning does apply to 18 U.S.C.

12   § 1594(e)(1)(B) and finds Tillman and Campbell jointly and severally liable to the

13   United States for $163,200, which reflects the property derived from proceeds

14   traceable to their respective violations. See 18 U.S.C. § 1594(e)(1)(B).

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     Restitution in the amount of $81,600 is owed to victim W.A.

17         2.     Restitution in the amount of $81,600 is owed to victim E.C.

18

19   4
       “Money is property.” Nixon v. Shrink Missouri Gov’t PAC, 528 U.S. 377, 398
     (2000) (Stevens, J., concurring); see also In re Louisville Nat. Banking Co., 158 F.
20   403, 404 (6th Cir. 1908) (“Money is property in its most available and efficient
     form.”).


     RESTITUTION AND FORFEITURE ORDER – 18
     Case 4:19-cr-06007-SMJ     ECF No. 177   filed 09/21/20   PageID.1901 Page 19 of 19




1          3.    Restitution in the amount of $20,400 is owed to victim V.V.

2          4.    Defendants Tillman (01) and Campbell (03) shall be jointly and

3                severally liable for the restitution owed to victims W.A. and E.C.

4          5.    Defendant Tillman shall be solely liable for the restitution owed to

5                victim V.V.

6          6.    Defendants’ Tillman (01) and Campbell (03) shall jointly and

7                severally forfeit to the United States a personal money judgment of

8                $163,200 for trafficking W.A. and E.C.

9          7.    Defendant Tillman (01) shall forfeit to the United States a personal

10               money judgment of $20,400 for trafficking V.V.

11         8.    The Court will enter an amended sentencing judgment for each

12               defendant that incorporates the preceding restitution and forfeiture

13               obligations.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel and the U.S. Probation Office.

16         DATED this 21st day of September 2020.

17
                        ____________________________
18                      SALVADOR MENDOZA, JR.
                        United States District Judge
19

20



     RESTITUTION AND FORFEITURE ORDER – 19
